Memorandum: We have repeatedly called attention to the necessity of making findings in proceedings of this nature, to the end that intelligent judicial review may be afforded to an aggrieved party. In the instant proceeding the only finding of fact made by the respondent was “ The record indicates that he [the petitioner] was convicted of the charge of reckless driving which emanated from the accident ”. The record does not sustain such finding, but, on the contrary, establishes that petitioner was not convicted of reckless driving or -any other charge arising out of the accident being investigated. We do not intimate that grounds for suspension of petitioner’s license do not exist, but the present record is barren of any findings sustaining such suspension. (See Matter of Scudder v. O’Connell, 272 App. Div. 251, and Matter of Wignall v. Fletcher, 277 App. Div. 828.) All concur. (Review of a determination of the Commissioner of Motor Vehicles suspending petitioner’s operator’s license for sixty days.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.